     Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 1 of 6




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                   STATESBORO DIVISION

PAMELA SWAIN,                       )
                                    )
                                    )
               Plaintiffs,          )
                                    )
v.                                  )              CV619-003
                                    )
HARVEY WEINSTEIN, et al.,           )
                                    )
                                    )
                                    )
               Defendants.          )

                REPORT AND RECOMMENDATION

     Proceeding pro se and in forma pauperis, plaintiff Pamela Swain

brought this complaint under various and often obscure legal theories.

Doc. 1. The Court directed plaintiff to file an amended complaint clearly

identifying the parties to this action and the specific allegations made

against each defendant. See doc. 17. Plaintiff has filed an amended

complaint. Doc. 20. For the following reasons, the Court recommends

that this complaint be DISMISSED.

     Plaintiff has filed nine amendments to her initial complaint, with

each new filing contributing to an increasingly unnavigable morass of

accusations and players.     These amendments amounted to a shotgun
     Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 2 of 6




pleading, in which it was impossible to discern not only the alleged

offenses, but also the active parties. In order to untangle the complaint

and confirm its jurisdiction to proceed, the Court directed plaintiff to file

an amended complaint clearly identifying (1) all defendants; (2) the state

in which each defendant is domiciled; (3) the specific civil claims against

each defendant; and (4) the facts supporting each claim. Doc. 17 at 11.

Despite her affirmation that “[t]his amended complaint explains in detail

what the defendants have done,” plaintiff’s recent amendment fails to

comply with the Court’s order. Doc. 20 at 5

     Plaintiff has again filed a shotgun pleading, the first half of which

being a verbatim adoption of prior filings. Compare doc. 20 at 1–4 with

doc. 14 at 1–4. As noted previously, the Federal Rules of Civil Procedure

require a complaint to be structured in numbered paragraphs, Fed. R. Civ.

P. 10(b), and to include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P 8(a)(2). Plaintiff’s

amended complaint fails to satisfy either of these most basic requirements.

     Furthermore, it remains riddled with “conclusory, vague, and

immaterial facts not obviously connected to any particular cause of action”

and “asserts multiple claims against multiple defendants without
        Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 3 of 6




specifying which defendant allegedly committed which claim.” Adams v.

Huntsville Hosp., — Fed. App’x. —, 2020 WL3886440, at *2 (11th Cir. July

10, 2020) (citing Weiland, 792 F.3d at 1321–23). For example, the updated

section of the amended complaint states that Weinstein, the Weinstein

Company, Trump, Robbins, Dershowitz, Fassbender and Vikander1

engaged in sexual harassment and “browbeating her for sexual favors.”

Doc. 20 at 4. She further accuses Dershowitz of having “no compunction

to brag that he has authority over the plaintiff and the judge and the

Southern District of Georgia” and Jenner of running a “hate thread” on

the website Kiwi Farms. Id. at 4–5. She gives no indication as to how

these alleged actions support a civil remedy or what particularized

behavior is attributed to each defendant.

         Similarly, plaintiff adds for the first time three school districts and

three private companies because they were “contacted by previous

defendants and slandered the plaintiff from either retaining the

employment, or demanded they be allowed to ‘watch’ the defendant

[plaintiff?], or demanded the defendant [plaintiff?] be fired for reasons of

slander and harassment.” Id. at 5. Plaintiff provides no factual support

1
    Alicia Vikander is not included in the amended case caption. Doc. 20 at 1.
     Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 4 of 6




for this vague accusation. In a subsequent paragraph, she does refer to

Title VII of the Civil Rights Act 42 U.S.C. § 2000e, et seq., regarding the

“involvement of [her] employers” but gives no suggestion that she has

suffered discrimination based on any of the classes protected by that Act.

Id. at 6. As such, it is unclear what allegations are directed at each of these

defendants, respectively.

      The Amended Complaint further muddies the waters of plaintiff’s

accusations by attempting to join a third-party defendant whom the Court

presumes to be plaintiff’s relative.      Id. at 5.    Plaintiff alleges that

“defendants exposed [the third-party’s] private information and bragged

‘We’ll send fake buyers to her home and steal your panties.’” Id. The

complaint does not specify which defendants are alleged to have posted the

private information or made the threats. More detrimental to plaintiff’s

joinder effort is that the third-party did not sign the amended complaint,

making it impossible for the Court to discern whether she consents to

being involved in this litigation. Fed R. Civ. P. 11(a) (“Every pleading,

written motion, and other paper must be signed by at least one attorney

of record in the attorney's name—or by a party personally if the party is

unrepresented.”)      Appearing pro se, plaintiff cannot act on this
      Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 5 of 6




individual’s behalf. See FuQua v. Massey , 615 F. App’x 611, 612 (11th

Cir. 2015) (“The right to appear pro se . . . is limited to parties conducting

‘their own cases,’ and does not extend to non-attorney parties representing

the interests of others.”) (quoting 28 U.S.C. § 165). If the third-party

wishes to assert an interest in this case, she must do so in her own

capacity. As such, the request is a nullity and the third-party individual is

not added at this time.2

       In addition to the continuing unintelligibility of the claims asserted,

the amended complaint also fails to address the Court’s clear directive to

provide information relating to the place of domicile for each defendant.

As plaintiff has not complied with the Court’s order, this complaint should

be DISMISSED.             Fed. R. Civ. P. 41(b) (permitting dismissal of a

complaint for failure to comply with a Court order).

       This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and

this Court’s Local Rule 72.3. Within 14 days of service, any party may

file written objections to this R&R with the Court and serve a copy on all


2
 Since the third-party is not a plaintiff in this case, no determination of the Court with
regard to this complaint will restrict or limit her ability to pursue a civil action on her
own behalf.
     Case 6:19-cv-00003-RSB-CLR Document 21 Filed 08/03/20 Page 6 of 6




parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

        After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

        SO REPORTED AND RECOMMENDED, this 3rd day of August,

2020.


                                      ________________________________
                                        ________________________
                                      CHR
                                        H  ISTO
                                              TO P ER L. RAY
                                        HRISTOPHER
                                               OPH
                                      UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
